Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 13, 1989, upon a verdict convicting defendant of the crime of assault in the second degree.
The testimony at defendant’s trial contained an explicit description of the effects of the victim’s injuries which included toothaches, pain on chewing, a sore jaw which was swollen for a few days, pain when he talked, excruciating pain to move his head and sharp pain down the middle of his back. He was treated at a hospital and then by a doctor, took Tylenol and codeine for pain, and missed approximately two weeks of work. This evidence was sufficient proof of physical injury to support defendant’s conviction of assault in the second degree (see, People v Bogan, 70 NY2d 860; People v Douglas, 143 AD2d 452).
Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.